EXHIBIT A
424 CHURCH STREET. SUITE 2002
NASHVILLE, TENNESSEE 37219

TELEPHONE (615) 506-3108

DUNHAMLAWTENNESSEE.COM

November 11, 2020

Mr. Darrell Thompson
4628 Ellendale Rd.
Bartlett, TN 38135-1106

Re: Darrell Thompson, ef al., v. Medtronic, et al., No. 2:19-cv-2038-JPM-tmp (M.D.
Tenn.) Motion to Withdraw

Dear Mr. Archer:

Enclosed is a copy of a Motion to Withdraw which we will file in your case in fourteen (14) days
pursuant to the Local Rules of the United States District Court for the Middle District of

Tennessee. Please let me know if you consent to the withdrawal.

We would suggest you hire someone else to represent you in this matter. We are of the opinion
that the rules of professional conduct require withdrawal. (Exhibit A).

If you want someone else to represent you in this matter, you should have him appear for you in
the present case.

The reasons for the withdrawal are that: continue allegations of infringement would likely render
this case exceptional under 35 U.S.C. § 285 for the reasons stated in the letter from the Stryker
Defendants’ attorney dated August 2, 2019, and attached hereto as Exhibit A.

We have spoken with you about voluntarily dismissing your case; however, as of last time we
spoke you are against such a course of action.
If you have any questions about this matter, please contact us at your convenience.

Sincerely,

John Tennyson
